DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-3, and 5-19 allowable. The restriction requirement amount Species 1-3, as set forth in the Office action mailed on 06/09/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/09/2021 is partially withdrawn.  Claims 10-18 , directed to Species 2 and 3 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to Species 2 is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


This application is in condition for allowance except for the presence of claim 20 directed to species non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 19, Smith et al. (US 2015/0198238) is considered the closest prior art.
Smith discloses a shift lever mount assembly (see Title) having a rotatable member comprising: 
A ball portion (13) and a shift lever connection portion (11) extending from the ball portion and is selectively connected to a shift lever (4) (see Figs. 3 and 4). 
A casing (2) at least partially surrounds the ball portion (see Fig. 3) creating a spherical bearing (see Fig. 4), a top opening in the casing (see Fig. 3, the Examiner notes that “top” is a perspective term that has not been tied to a particular structure to fix the orientation of the shift lever mount assembly, and accordingly “top” is being interpreted as the downward side of the casing as the figure is oriented) with the shift lever connection portion extending through the opening (see Fig. 4).
Position fixing members (see Fig. 3, showing four fasteners) selectively contact the rotatable member so as to fix the rotatable member at a desired position (see Fig. 4, since the fasteners are depicted as screws, they are capable of selectively fixing the rotatable member at a desired position by contacting the rotatable member through the casing, in this case to the transmission casing 3 and in the manipulated neutral position as shown in the figure).
Where a coupling member (15, 29, 31) selectively couples the casing to a control lever (see [0060], disclosing coupling to a shift knob 90) of a transmission shift assembly (3) (see [0060], disclosing that the coupling member couples to a shift knob which is part of the transmission shift assembly). 
Where the spherical bearing is allows rotational and angular movement of the rotatable member (see Figs. 8 and 9).
Smith does not disclose a lower nub extending from the ball portion in a direction away from the shift lever connection portion, where the lower nub is configured to be contacted by the position fixing members to prevent movement of the rotatable member.
It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Smith to have such a lower nub for contacting the position fixing members to prevent movement of the rotatable member, since the shift lever connection portion is already in the location where the lower nub would have to be located to function properly. This would require significant structural modifications to the shift lever mount assembly to provide a lower nub in addition to the shift lever connection portion, and would be considered impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658